Citation Nr: 0205130	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-37 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to 
June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for headaches.  

In March 1998, the Board remanded the claim for further 
development.  

In a decision dated February 9, 2001, the Board denied 
entitlement to service connection for a disability manifested 
by headaches.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In May 2001, the Secretary filed an Unopposed Motion 
for Remand and Stay of Proceedings requesting that the Court 
vacate and remand the Board's February 2001 decision for more 
complete consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In an Order dated June 19, 2001, the Court 
granted the motion and vacated and remanded the matter 
pursuant to 38 U.S.C.A. § 7252(a).  


FINDING OF FACT

The veteran does not have a disability of service origin 
manifested by headaches.  


CONCLUSION OF LAW

A disability manifested by headaches was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran sustained a 1/4 
inch traumatic incision to the scalp when he stood up under a 
wheel and hit his head.  The incision was a bleeder that 
stopped when pressure was applied and suture was placed.  X-
ray examination of the skull showed no evidence of skull 
fracture.  The veteran was instructed to keep the incision 
dry and to return in four days to remove the suture.  

In May 1972, the veteran returned to the clinic to have the 
suture removed from his scalp.  No deformities were noted.  

In November 1973, the veteran was seen complaining of severe 
headaches, nasal congestion, chest congestion and general 
malaise.  He noted that he had cold chills during the night 
and slight nausea.  There was no diarrhea and his eyes felt 
stiff.  Tympanic membranes and pharynx were slightly 
injected.  His chest was clear.  The impression was upper 
respiratory infection.  He was treated with Tylenol, fluids 
and Actifed.  

In April 1974, the veteran was seen with complaints of 
headache with relief with aspirin for a short time.  The 
examiner indicated that the veteran probably had tension 
headaches.  He was given Parafon Forte for tension and 
headaches and instructed to return in the morning if the pain 
resisted.  He was seen the next morning because of the 
continued headaches and prescribed Bellergal ST.  The 
examiner stated that a ruptured blood vessel needed to be 
ruled out.  He later saw the medical officer who indicated 
that another physician told the veteran he had "vascular 
type" headaches.  He was noted to be asymptomatic while on 
medication.  He was instructed to continue the medication for 
three days and engage in no physical fitness training for 
three days.  

In May 1975, the veteran underwent a separation examination.  
His head, face, neck and scalp were clinically evaluated as 
normal.  There were no findings, treatment, or diagnoses 
related to a disability manifested by headaches.

After service, the veteran was seen in January 1976 at 
Malcolm Grow Medical Center at Andrews Air Force Base with 
headaches, cough, and dry throat for two days.  He also 
noticed a sore neck secondary to doing chin push-ups.  He had 
no upper respiratory infection symptoms.  Neurologically, it 
was noted that he had been knocked out for a few seconds 
several times while boxing.  The diagnosis was viral 
pharyngitis.  

The veteran testified before a hearing officer at the RO in 
July 1997.  The veteran testified that he hit his head under 
an aircraft in service and he received suture to the site.  
He indicated that he had a cranial x-ray and there was no 
damage to the bone.  Shortly thereafter, he stated he began 
to have headaches.  Prior to service, he stated that he did 
not have these type of headaches.  He related that he usually 
went one week without a headache; he had a sick feeling with 
the headache; and the headaches lasted two to three days.  
Also related to the headaches were visual disturbance, light 
became bothersome, he was unable to read and had problems 
keeping his eyes open.  He did not have blurred vision, but 
it hurt him to concentrate.  He also testified that the only 
time he went to the hospital or doctor after service was when 
he had other complications involved with the headaches such 
as influenza.  

In August 1997, the veteran underwent a VA fee basis 
neurology examination at White-Wilson Medical Center.  He 
dated his headaches to 1973 or 1974.  He came under an upwalk 
system on landing gear and split open the vertex of his head.  
Shortly thereafter, he began to have headaches.  These 
headaches were different from the usual headaches he had 
prior to that time, which were "normal headaches."  These 
headaches lasted four days, and he had been having these type 
headaches ever since that time.  He had been prescribed with 
Bellergal early on, but the medication made him feel "like a 
Zombie" and did not seem to help his headaches any better 
than aspirin.  His headaches tended to awaken him from sleep 
and they tended to feel "thumping."  There was not a lot of 
autonomic show at that time, such as fever, diaphoresis, or 
tachycardia.  He felt that it might be related to his neck, 
in as much as he moved his neck and head around in order to 
try to pop the neck to relieve the headache.  Even his teeth 
"hurt."  There was no warning.  The discomfort appeared to 
be deep in the head itself.  There was nausea, but not to the 
point of vomiting.  He found it difficult to concentrate, 
read, and watch television.  He laid down usually in a 
darkened room and took aspirin, and recent to the 
examination, Aleve.  He became immune to Tylenol.  There was 
a history of sleep apnea, which the examiner stated sometimes 
could bring on headaches, but he did not feel that was 
happening in the veteran.  There was no known history of 
malignancy or tumor.  There were no tics, paramyoclonus 
complex, or choreiform disorders.  

Pursuant to the Board's March 1998 remand, the veteran 
underwent a VA examination in August 2000.  The veteran 
related headaches for a 20 + year duration.  He gave the 
history of injury sustained to the head in service.  He noted 
that he was not knocked out.  There seemed to be no specific 
residuals other than recurrent headaches of this type on 
average one to two times per month.  The headaches were not 
brought on by anything, but they had a similar characteristic 
of a dull headache at the vertex or inside of the head.  He 
related that he had taken aspirin for which he had an alleged 
allergy, Tylenol, and most recently, Aleve, which seemed to 
knock out the headache completely and reproducibly.  The 
headaches were sometime brought on by strain such as lifting 
a five gallon bucket of paint.  However, the veteran did not 
have headaches associated with other exertion including 
intercourse, distance running, coughing, or sneezing.  He did 
have tendency toward headache when reading for extended 
periods of time.  He was seen in the mental health unit for a 
time.  Running seemed to help his headaches.  He had been 
diagnosed with a mild case of sleep apnea syndrome.  He 
related that the headaches did not have any particular 
warning.  There was no nausea or vomiting.  He stated that he 
may have some mild sensitivity to light.  He did not have any 
dizziness.  The headaches lasted for a relatively short 
period of time and occasionally he would lie down.  He 
related that these headaches interfered with his life and 
employment, not that he had to leave from work, but he was 
afraid that no one would hire him with this problem.  The 
headaches were not exertional.  There had been no history of 
subarachnoid hemorrhage in the family or seizure.  Physical 
examination showed no cephalic tenderness or cranial nerve 
asymmetry.  The fundus was flat.  Visual fields were intact 
to confrontation.  Oropharynx was clear.  Teeth were in good 
repair.  No TMJ signs were seen.  Tympanic membranes were 
clear.  Range of motion of the cervical spine was full.  
Motor, sensory, and cerebellar examinations were all 
unremarkable.  The diagnostic impression was that the veteran 
had headaches which seemed to be episodic muscle contraction 
or tension-type headaches.  The examiner indicated that they 
did not appear to be migraine.  They dated to a rather 
trivial injury with a small laceration to the scalp.  The 
examiner indicated that he could not see how the minor injury 
was related to chronic headaches.  His examination 
neurologically was normal.  The examiner also stated that he 
did not feel that the veteran needed to be placed on chronic 
medications, and that this would not have a significant 
impact on the veteran's daily activity and similar chores.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board must consider whether there is any duty of 
assistance or notice required by the new law that has not 
already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
had notice of the results of development efforts, and whether 
he had the opportunity to address the issue at a hearing.  
Bernard, 4 Vet. App. at 394.  Also pertinent to the issue of 
whether there is any prejudice is the question of whether the 
appellant is informed of the requirements of the VCAA.  He is 
informed of its provisions through the Board's February 2001 
decision, now vacated.  Furthermore, it is clear that his 
representative, a private attorney, is informed of the VCAA 
provisions and has had opportunity to address any potential 
failure in the duty to assist or provide notice.

In this case, the veteran has been given notice of the laws 
and regulations pertaining to his claim of entitlement to 
service connection for a disability manifested by headaches.  
The laws and regulations pertaining directly to service 
connection were provided to the veteran in the August 1996 
statement of the case (SOC).  He has testified at a hearing.  
His pertinent service medical records have been obtained, and 
he has been accorded VA examinations.  He has been notified 
of the results of development efforts.  He has indicated that 
there is sufficient information to decide his appeal.  (See 
marked up copy of Board's February 2001 decision, submitted 
by the veteran.)

Accordingly, the Board here considers whether there is any 
duty of assistance or notice required by the VCAA that 
requires correction before an appellate decision may be 
rendered.

The veteran is the claimant herein.  See 38 U.S.C.A. § 5100 
(West Supp. 2001).

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in January 1996.  The 
application contains the veteran/claimant's name, sufficient 
service information to verify service, the benefit claimed 
and the condition for which it was claimed, and the veteran's 
signature.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)(3)).

There is a duty to notify a claimant of any information and 
medical or lay evidence that is needed to substantiate a 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  By letter dated January 25, 1996, 
the RO informed the veteran that it needed to have the dates 
and places he received treatment in the military, the full 
organizational designation to which he was assigned when the 
claimed disability was incurred or aggravated, copies of any 
service medical records he might have in his possession, 
statements from persons with whom he served who would have 
knowledge of the disability, with identifying information 
about those individuals, and statements from family members 
or others who would have direct knowledge of his disability.  
He was told that it was also important to show that he had 
received treatment following his discharge from service.

VA is to provide notice of which portion of the necessary 
information the Secretary will attempt to obtain and which 
portion the claimant should provide.  Id.  The January 1996 
notice letter told the veteran what he should provide and 
indicated that VA would attempt to obtain any private 
treatment records for which the veteran provided releases and 
would obtain any VA treatment records for which the veteran 
provided the name and dates of treatment.  A report of 
telephone contact dated in February 1996 shows that the 
veteran reported receiving treatment as a military dependent 
from June 1975 to December 1977 and treatment from Hollywood 
Memorial Hospital in Hollywood, Florida from 1978 to 1986.  
He said he had received treatment at VA in Pensacola since 
1995.  Subsequent development efforts were undertaken, and 
the veteran was informed by letter dated in February 1996 
that his private treatment records had been requested and 
that it would be in his best interest to assure that the 
records were submitted to the RO.  In the rating decision of 
May 1996, the veteran was advised that the Hollywood, 
Florida, medical records had not been received.  At his 
hearing before a hearing officer in July 1997, the veteran 
stated that he did not, after service, seek treatment 
specifically for headaches, but he only went in when he had 
other complaints.  VA has satisfied its duty to notify the 
claimant of information or evidence that would be needed to 
support his claim and of what records would be provided by 
the claimant and what would be requested by VA.

VA also has a duty to assist by requesting relevant evidence 
of which it has notice.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (to be codified as 
amended at 38 C.F.R. § 3.159(c)).  This duty extends to 
attempting to obtain VA and private treatment records, and 
any other records held by any Federal department or agency if 
relevant to the claim.  The veteran's service medical records 
were obtained.  His service department medical treatment 
records reflecting treatment while a military dependent were 
obtained.  The RO requested the veteran's treatment records 
from Pensacola and received only a treatment record dated in 
September 1995 regarding atypical chest pain.  The veteran 
has stated that he has not sought treatment specifically for 
his headaches.  The veteran also stated, in an annotated copy 
of the Board's February 2001 decision, that there is 
sufficient evidence to decide his claim.  The veteran 
indicated in a February 1996 Report of Contact that he sought 
treatment at Hollywood Memorial Hospital between 1978 and 
1986.  The veteran was notified by VA in a letter dated the 
same month that the RO had requested medical evidence from 
Hollywood Memorial Hospital.  A letter was sent to Hollywood 
Memorial Hospital that month.  The veteran was also notified 
that it would also be in his best interest to insure that 
those records were sent to VA.  In March 1996, the veteran 
contacted the RO and indicated that he had very little 
additional documentation other than military records of his 
treatment.  Moreover, he indicated at his personal hearing in 
July 1997 that he was not treated privately for headaches but 
for other disabilities and may have had a headache with the 
other disability.  However, he said he has no private 
treatment records specifically regarding any headaches.  It 
does not appear that there are any additional pertinent 
medical records that should be obtained in association with 
this claim.  The duty to assist by requesting or obtaining 
evidence has been satisfied.

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  VA requested a consultation with a 
neurologist at White-Wilson Medical Center, which was 
performed in August 1997.  Additionally, the veteran was 
scheduled for a VA neurology examination in July 2000.  He 
was advised that if he failed to report for such examination, 
his claim would be denied.  He underwent an August 2000 VA 
neurology examination for a medical opinion as to the 
etiology of the his claimed headaches.  Therefore, at this 
time, nothing in the record suggests that additional 
examination, opinion, or search for other records, is 
necessary.  

The veteran has also had the opportunity to testify at a 
hearing regarding this instant claim.  He provided personal 
hearing testimony before a hearing officer at the RO in 
July 1997.  

Although the veteran has not been given specific notice of 
the provisions of the VCAA, there is no prejudice to the 
veteran in deciding his claim on the merits, because he has 
been told what the requirements are to establish service 
connection for a disability manifested by headaches, he has 
been provided ample opportunity to present evidence meeting 
those requirements at an RO hearing, and his service medical 
records and VA medical records have been obtained and 
reviewed.  There is no indication that additional evidence 
pertinent to his claim might be obtained.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.

B.  Disability manifested by headaches

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts, that service connection is warranted for 
a disability manifested by headaches based on service 
incurrence.  It is his contention that a laceration sustained 
to the head in service caused him to have a disability 
manifested by headaches.

The veteran was seen for suturing of his head laceration in 
service, and no skull fracture or residual attributed to that 
injury was noted at that time or at any other time in 
service.  Although the veteran was seen on at least three 
occasions for complaints of headaches, one occasion was 
diagnosed as an upper respiratory infection, one as a tension 
headache, and one was following an incident jumping into a 
pond.  At separation, there were no findings or diagnoses of 
a disability manifested by headaches.  Clinical evaluation of 
the head was normal.  

Although the veteran indicates that he has headaches that are 
attributable to one injury sustained in service, there is no 
medical evidence to substantiate his claim.  The only 
indication that the veteran has headaches attributable to his 
head laceration in service is the veteran's own statements of 
such.  These assertions are not supported by the medical 
evidence.  It is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Moreover, during the veteran's most recent VA examination of 
August 2000, the examiner indicated that he did not see how 
the veteran's minor inservice injury was related to chronic 
headaches.  He felt there was no need for medication, and 
that the veteran's complaints would not have a significant 
effect on his daily activities or similar chores.  There has 
been no diagnosis of a disability in service or thereafter 
manifested by headaches.  Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, and in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, entitlement to service connection for a 
disability manifested by headaches is not warranted.  

The veteran's representative has argued that the instant 
claim presents a similar fact pattern to that in Ashmore v. 
Derwinski, 1 Vet. App. 580 (1991), and has asked the Board to 
consider the claimant's assertions in light of Ashmore and 
Diagnostic Code 8045 (38 C.F.R. § 4.124, Diagnostic Code 
8045).  Diagnostic Code 8045 is used to evaluate service-
connected disability arising from brain disease due to 
trauma.  It lists headaches, inter alia, as one of the 
subjective symptoms of brain disease due to trauma.  In 
Ashmore, the pertinent issue before the Board and later the 
Court was entitlement to an increased evaluation for service-
connected residuals of cerebral concussion.  In that case, 
the veteran attributed tension headaches to his service-
connected condition.  The Court stated that "[u]nless these 
statements are inaccurate, or the BVA finds that these 
complaints are not symptomatic of Ashmore's 1954 brain trauma 
(providing reasons or bases therefor), it would appear that 
Ashmore is entitled to a 10-percent disability rating under 
diagnostic code 8045."  Ashmore, 1 Vet. App. at 584.

The case now before the Board is distinguishable from 
Ashmore.  In that case, the veteran was service-connected for 
residuals of a cerebral concussion.  The question the Board 
was called upon to address had to do with considering whether 
headaches were symptomatic of the already service-connected 
condition and explaining the reasons for its finding.  In 
this case, the veteran is not service-connected for brain 
trauma.  He had a scalp laceration in service, and no service 
medical record, and no post-service medical evidence has 
indicated that the scalp laceration resulted in any trauma to 
the brain.  Nor do any post-service medical opinions 
associate the veteran's headaches with the laceration itself.  
In fact, competent medical opinion by a neurologist states 
that the veteran's headaches appear to be muscle contraction 
(tension) headaches and are unrelated to the scalp 
laceration.

It is recognized that the veteran dates the onset of 
headaches to the minor scalp laceration in service.  However, 
the Board finds his assertions as to both onset and 
continuity to be incredible.  He did not report any headache 
at the time of the laceration in April 1972.  He did not 
report any headaches until August 1973, when he had various 
complaints after diving into a pond.  In November 1973, 
headaches were associated with congestion and upper 
respiratory infection.  In April 1974, he had tension 
headaches.  On separation from service there was no headache 
disability noted.  In short, all the veteran's headaches in 
service appear related to specific other complaints and 
appear to have been acute and transitory.  Furthermore, the 
veteran's complaints of continuity after service are not 
credible.  He waited more than 20 years after separation to 
file a claim, and, while he asserts that his headaches have 
been frequent and severe, he has never sought treatment for 
them except in conjunction with other medical conditions.  On 
each occasion, he has reported the duration of headaches to 
have been for a short period leading up to the treatment.  In 
1976, when the veteran was hospitalized for viral pharyngitis 
while a military dependent, headaches were among his 
symptoms.  He reported that he was a boxer and that he had 
been knocked out for a few seconds several times while 
boxing.  He also reported that he had been unconscious and 
had convulsions after an automobile accident at 16 years of 
age.  These are reports of possible trauma to the head far 
more severe than is reflected in the 1/4-inch laceration the 
veteran received in service.  Even so, no medical provider 
has associated the veteran's headaches with these reported 
traumatic injuries.

The preponderance of the credible evidence is against the 
veteran's claim of entitlement to service connection for a 
disability manifested by headaches.


ORDER

Entitlement to service connection for a disability manifested 
by headaches is denied.  





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

